                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION


RACHEL NICOLE HOFFLER PINKSTON,

     Plaintiff,
v.                                  Case No. 8:18-cv-2651-T-33SPF

UNIVERSITY OF SOUTH FLORIDA BOARD
OF TRUSTEES, RANDY LARSEN, DAVID
MERKLER, JUDY GENSHAFT,
and ERIC EISENBERG,

     Defendants.

________________________________/

                              ORDER

     This matter is before the Court on consideration of

Defendant University of South Florida Board of Trustees’

(“USFBOT”) Motion to Dismiss the Amended Verified Complaint

(Doc. # 56), filed on March 11, 2019. Pro se Plaintiff Rachel

Nicole Hoffler Pinkston filed a response in opposition on

March 25, 2019. (Doc. # 71). For the reasons that follow, the

Motion is granted in part and denied in part.

I.   Background

     Pinkston initiated this action on October 29, 2018 (Doc.

# 1), and filed her Amended Verified Complaint on November




                                1
28, 2018. (Doc. # 7).1 Pinkston asserts claims for breach of

contract   and     Title   IX   retaliation   against   USFBOT   and

Defendants Eric Eisenberg, Judy Genshaft, Randy Larsen, and

David Merkler. (Id.).

      Eisenberg,    Genshaft,    Larsen,   and   Merkler   are   all

employees of the University of South Florida. Genshaft is the

University President. (Doc. # 7-1 at 4). Eisenberg is the

Dean of the College of Arts and Sciences. (Id. at 3). Larsen

is a professor and Chair of the Chemistry Department. (Id. at

2). Merkler was Pinkston’s Biochemistry professor. (Id. at 2-

3).

      Pinkston alleges that Defendants breached a contract

with her by failing to award her a Bachelor of Science degree

in Chemistry. (Doc. # 7 at 2-4). Specifically, she asserts

that “[u]pon agreeing to enroll at USF, [she] made adequate

consideration and reasonable contract with Defendants by (1)

paying tuition including all costs and fees and (2) by

attending and participating in all courses determined by the


1 This case is related to a previous case between the majority
of the parties, Pinkston v. Univ. of S. Fla. Bd. of Trs. et
al., 8:15-cv-1724-T-33TBM. In that case, the Court dismissed
the majority of the claims against USFBOT, Larsen, Merkler,
and Matthew Battistini but allowed the Title IX retaliation
claim against USFBOT to survive. See 8:15-cv-1724-T-33TBM at
(Doc. # 198). Pinkston then voluntarily dismissed that
remaining claim, leading to the re-filing of the action here.


                                  2
university to satisfy requirements for [Pinkston]’s degree.”

(Id. at 3). Yet, despite allegedly satisfying all degree

requirements      and       participating         in     the     May     1,     2015,

commencement ceremony presided over by Genshaft, USF later

notified Pinkston that she “was ‘being denied graduation’ .

. . [and] that her ‘degree was being rescinded’ and would not

be    delivered   as     contracted.”          (Id.).     Thus,       according    to

Pinkston, “Defendants failed to perform under the contract

when they failed to deliver [her] well-earned, paid for,

unconditional, certified, and conferred degree in Chemistry

with an emphasis in Biochemistry.” (Id. at 4). Pinkston seeks

specific performance of the alleged contract and delivery of

her degree. (Id. at 7, 9).

       Additionally,         Pinkston          alleges         that     Defendants

retaliated against her in violation of Title IX because she

had    complained      to     USF’s       Equal    Opportunity         Office      and

Genshaft’s   Office         on    April    28,    2015,    about       alleged     sex

discrimination      in      the   Chemistry       Department.         (Id.    at   5).

Genshaft’s assistant and USFBOT’s General Counsel allegedly

told Pinkston “to report [] Merkler and [] Battistini’s

unlawful behavior to [] Larsen or file a lawsuit as there was

‘nothing they could do.’” (Id.). So, Pinkston then reported

the    alleged    discrimination          to     Larsen,    who       attempted     to


                                          3
schedule a meeting to discuss the alleged discrimination with

Pinkston. (Id.). But Pinkston declined to attend the meeting

because Larsen had asked to meet her “after hours, at a remote

office on campus,” and would not allow third parties to

attend. (Id.).

      Three days later, Pinkston participated in the May 1

commencement ceremony. Two weeks later, however, she was told

that she was not being awarded her degree. (Id. at 5-6). The

Amended   Verified   Complaint   alleges:   “In   retaliation   for

reporting Defendants’ unlawful behavior, [] USFBOT unlawfully

and without due process rescinded [Pinkston]’s well-earned,

paid for, unconditional, certified and conferred degree in

Chemistry with an emphasis in Biochemistry.” (Id. at 6).

      USFBOT filed its Motion to Dismiss (Doc. # 56) on March

11, 2019, and Pinkston has responded. (Doc. # 71). The Motion

is ripe for review.

II.   Legal Standard

      The Court construes pro se pleadings liberally and holds

them to a less stringent standard than those drafted by

attorneys. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.

2003). But “a pro se litigant is still required to conform to

procedural rules, and a district judge is not required to




                                 4
rewrite a deficient pleading.” McFarlin v. Douglas County,

587 F. App’x 593, 595 (11th Cir. 2014).

       On a motion to dismiss pursuant to Rule 12(b)(6), this

Court accepts as true all the allegations in the complaint

and    construes   them   in    the   light   most   favorable   to   the

plaintiff. Jackson v. Bellsouth Telecomms., 372 F.3d 1250,

1262    (11th   Cir.   2004).    Further,     this   Court   favors   the

plaintiff with all reasonable inferences from the allegations

in the complaint. Stephens v. Dep’t of Health & Human Servs.,

901 F.2d 1571, 1573 (11th Cir. 1990). But,

       [w]hile a complaint attacked by a Rule 12(b)(6)
       motion to dismiss does not need detailed factual
       allegations, a plaintiff’s obligation to provide
       the grounds of his entitlement to relief requires
       more than labels and conclusions, and a formulaic
       recitation of the elements of a cause of action
       will not do. Factual allegations must be enough to
       raise a right to relief above the speculative
       level.

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)(internal

citations omitted). Courts are not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan

v. Allain, 478 U.S. 265, 286 (1986). “The scope of review

must be limited to the four corners of the complaint” and

attached exhibits. St. George v. Pinellas County, 285 F.3d

1334, 1337 (11th Cir. 2002).




                                      5
     Additionally, motions to dismiss for lack of subject

matter jurisdiction pursuant to Rule 12(b)(1) may attack

jurisdiction facially or factually. Morrison v. Amway Corp.,

323 F.3d 920, 924 n.5 (11th Cir. 2003). Where, as here, the

jurisdictional attack is based on the face of the pleadings,

the Court merely looks to determine whether the plaintiff has

sufficiently alleged a basis of subject matter jurisdiction,

and the allegations in the plaintiff’s complaint are taken as

true for purposes of the motion. Lawrence v. Dunbar, 919 F.2d

1525, 1529 (11th Cir. 1990).

III. Analysis

     The   Court   will    address        the    various      arguments   for

dismissal separately.

     A.    Shotgun Complaint

     First, USFBOT argues the Amended Verified Complaint

should be dismissed as a shotgun complaint. (Doc. # 56 at 6-

7). But, as the Court explained in its Order on Eisenberg,

Genshaft, Larsen, and Merkler’s Motion to Dismiss the Amended

Verified   Complaint,      “the      Court      finds    that   the   Amended

Verified   Complaint      is   not    confusing         and   still   permits

[USFBOT] to ascertain the nature of the claims against [it].”

(Doc. # 73 at 7). Therefore, the Court declines to dismiss

the Amended Verified Complaint as a shotgun pleading.


                                      6
     B.   Breach of Contract

     USFBOT argues the breach of contract claim against it

(Count I) should be dismissed because it is immune from suit.

(Doc. # 56 at 7-11). The Court agrees.

     An assertion of Eleventh Amendment immunity challenges

a court’s subject matter jurisdiction and “must be resolved

before a court may address the merits of the underlying

claim(s).” Seaborn v. State of Fla., Dep’t of Corrections,

143 F.3d 1405, 1407 (11th Cir. 1998).

     The Eleventh Amendment states, “[t]he judicial power of

the United States shall not be construed to extend to any

suit in law or equity, commenced or prosecuted against one of

the United States by citizens of another state, or by citizens

or subjects of any foreign state.” U.S. Const. amend. XI.

“Although the text of the Eleventh Amendment does not appear

to bar federal suits against a state by its own citizens, the

Supreme Court long ago held that the Amendment bars these

suits.” Williams v. Dist. Bd. of Trs. of Edison Cmty. Coll.,

421 F.3d 1190, 1192 (11th Cir. 2005). Furthermore, it is

“well-settled that Eleventh Amendment immunity bars suits

brought in federal court when an arm of the State is sued.”

Id. (citation and internal quotation marks omitted).




                               7
       As this Court held in the previous case, “USF is an arm

of the state for Eleventh Amendment purposes.” Pinkston v.

Univ. of S. Fla. Bd. of Trs., No. 8:15-cv-1724-T-33TBM, 2016

WL 3196474, at *4 (M.D. Fla. June 9, 2016); see also Saavedra

v. Univ. of S. Fla. Bd. of Trs., No. 8:10-cv-1935-T-17TGW,

2011 WL 1742018, at *2-3 (M.D. Fla. May 6, 2011)(finding

USFBOT entitled to Eleventh Amendment immunity on numerous

claims,    including     a     breach    of    contract     claim).    And   the

Eleventh Circuit has ruled that Florida has not waived its

Eleventh Amendment immunity from suit in federal court for

breach of contract claims. See Maynard v. Bd. of Regents of

Div. of Univs. of Fla. Dep’t of Educ. ex rel. Univ. of S.

Fla., 342 F.3d 1281, 1287 (11th Cir. 2003)(finding breach of

contract      claim   barred    by    the     Eleventh    Amendment     because

“Florida has [not] waived its Eleventh Amendment immunity

from   suit     in    federal    court       for   breach    of   contract”).

Therefore, the Eleventh Amendment bars the breach of contract

claim against USFBOT.

       Even    if    Florida    had     waived     its   Eleventh     Amendment

immunity so that breach of contract claims against it could

be brought in federal court, Florida has waived its sovereign

immunity only for contract claims in which an express, written

contract exists. See Pan-Am Tobacco Corp. v. Dep’t of Corr.,


                                         8
471 So. 2d 4, 5-6 (Fla. 1984)(“[W]here the state has entered

into a contract fairly authorized by the powers granted by

general law, the defense of sovereign immunity will not

protect the state from action arising from the state’s breach

of that contract. . . . [O]ur holding here is applicable only

to suits on express, written contracts into which the state

agency has statutory authority to enter.”); see also Williams

v. Fla. State Univ., No. 4:11-CV-350-MW/CAS, 2014 WL 340562,

at *6 (N.D. Fla. Jan. 29, 2014)(“[S]overeign immunity is not

waived for claims based on an unwritten, implied contract.”),

aff’d sub nom. Williams v. Becker, 608 F. App’x 905 (11th

Cir. 2015).

     Here, the Amended Verified Complaint does not allege the

existence of an express, written contract promising to bestow

Pinkston with a degree in exchange for tuition. In fact,

“[w]hile a student’s relationship with his university is

contractual in nature, it is an implied contract and not an

express, written contract.” Williams, 2014 WL 340562, at *6.

So, the breach of contract claim against USFBOT does not fall

within Florida’s waiver of sovereign immunity. See Id. (“Even

accepting that there is an implied contractual relationship

between Plaintiff and [FSU], because sovereign immunity has

not been waived from suits alleging the breach of an implied,


                             9
unwritten contract, summary judgment should be granted in

[FSU]’s favor.”).

      Accordingly, the breach of contract claim against USFBOT

is   barred    because     USFBOT   enjoys   both   Eleventh      Amendment

immunity      and   Florida’s    sovereign   immunity.     The    claim   is

barred even though Pinkston seeks specific performance of a

contract rather than damages. See Harrison v. Office of State

Courts Adm’r, No. 6:06-cv-1878-Orl-19UAM, 2007 WL 1576351, at

*5   (M.D.    Fla.   May   30,   2007)(holding      that   “the   Eleventh

Amendment deprive[d] the Court of jurisdiction with regard to

all of Plaintiff’s breach of contract claims,” including a

claim for specific performance). The breach of contract claim

is dismissed without prejudice.

      C.      Title IX Retaliation

      Finally, USFBOT argues that Count II, the Title IX

retaliation claim, should be dismissed for failure to state

a claim. (Doc. # 56 at 11-13).

      “Retaliation against a person because that person has

complained of sex discrimination is [a] form of intentional

sex discrimination encompassed by Title IX’s private cause of

action.” Jackson v. Birmingham Bd. of Educ., 544 U.S. 167,

173 (2005). To state a prima facie case of retaliation under

Title IX, a plaintiff must demonstrate “(1) [the plaintiff]


                                     10
engaged    in    statutorily     protected       expression;       (2)   the

[defendant]      took   action   that    would   have    been   materially

adverse to a reasonable person; and (3) there was a causal

link between the two events.” McCullough v. Bd. of Regents of

Univ. Sys. of Ga., 623 F. App’x 980, 982 (11th Cir. 2015).

“Even if a plaintiff need not plead a prima facie case to

survive    dismissal,     the    complaint       must    satisfy    Iqbal’s

‘plausible on its face’ standard, and the allegations must be

sufficient to ‘raise a right to relief above the speculative

level’ under Twombly.” Id. at 983.

       According to USFBOT, the Amended Verified Complaint

fails to adequately allege that Genshaft or anyone with

authority to bind USFBOT was actually aware of Pinkston’s

complaints about discrimination. (Doc. # 56 at 12). USFBOT

notes that Pinkston reported the alleged discrimination to an

unidentified member of Genshaft’s staff, rather than Genshaft

herself. (Id.).

       Additionally, USFBOT notes that there are no allegations

that Genshaft or someone else with authority to bind USFBOT

was aware that one of USFBOT or Genshaft’s employees informed

Pinkston that her degree was “rescinded.” (Id.). Thus, USFBOT

argues, the Amended Verified Complaint insufficiently alleges

that    USFBOT    or    Genshaft,    acting      on     USFBOT’s    behalf,


                                    11
retaliated against Pinkston because she reported the alleged

discrimination. (Id. at 12-13).

       The Court disagrees with USFBOT and notes that the case

relied upon by USFBOT, Saphir by & through Saphir v. Broward

Cty. Pub. Sch., 744 F. App’x 634 (11th Cir. 2018), was decided

at the summary judgment stage. Pinkston need not establish a

prima facie case at the motion to dismiss stage, and must

merely plead plausible allegations to support her claim.

       Taking   all   the    allegations       in   the   Amended    Verified

Complaint   as     true,     and   construing       the   Amended    Verified

Complaint liberally in light of Pinkston’s pro se status, the

Court finds that Pinkston has sufficiently pled a Title IX

retaliation      claim     against     USFBOT.      The   allegations    that

Pinkston reported the alleged discrimination to USF’s Equal

Opportunity Office and to Genshaft’s Office plausibly show at

this    juncture      that    USFBOT     was     aware    of   the    alleged

discrimination. Furthermore, a little over two weeks passed

between Pinkston’s reporting the alleged discrimination and

having her degree “rescinded” by USF’s administration, which

supports the inference that Pinkston’s degree was “rescinded”

in retaliation. See Bowers v. Bd. of Regents of Univ. Sys. of

Ga., 509 F. App’x 906, 911 (11th Cir. 2013)(“Causation may be




                                       12
inferred by a close temporal proximity between the protected

activity and the adverse action.”).

       USFBOT’s    arguments    are      better   decided   at   summary

judgment, after discovery has been taken regarding the extent

of    USFBOT’s    knowledge    of   Pinkston’s    complaints     and   its

motivation for “rescinding” her degree.

       Accordingly, it is now

       ORDERED, ADJUDGED, and DECREED:

(1)    Defendant University of South Florida Board of Trustees’

       Motion to Dismiss the Amended Verified Complaint (Doc.

       # 56) is GRANTED in part and DENIED in part.

(2)    Count I is DISMISSED without prejudice because USFBOT is

       immune.

(3)    Count II survives against USFBOT. USFBOT’s answer to

       Count II is due within 14 days of the date of this Order.

       DONE and ORDERED in Chambers in Tampa, Florida, this

28th day of March, 2019.




                                    13
